Title: To George Washington from James Craik, 15 June 1793
From: Craik, James
To: Washington, George



Dear Sir
Mount Vernon June 15th 1793

It is painful to communicate dissagreeable intelligence, but I am induced by a regard to your Intrest, and the earnest request of Mr Whitting your Manager to give you immediate information of his Situation—His Complaints which for sometime past, have been doubtful as to their Issue, have at last assumed a more certain Character and are hastening fast to a termination—He is now labouring under the Effects of a Confirmed Consumption of the Lungs which from the great discharge of Matter must soon take him off; if Some unexpected favourable change should not take place—His situation is Such at present as to disqualify him from attention to any business—This makes him extremly Solicitouse that you Should as Soon as possible send Some person to take charge of your affairs here; & make a Settlement of his Accounts—He Seems desirous that Mr Dandridge should be the person as he has before Settled Some Account with him—I am extremely Sorry for the loss you will probably sustain, in this man—it will at least be felt untill his place shall be Supplied, which I fear cannot be easily done—Some Steps he considers absolutely necessary to be taken immediately as he appears convinced he can last but a very little time, and that in a Situation unfit for Business—We have been disstressed at the information
 of your bad health since you returned to Philadelphia last but we flatter our selves you will not neglect any thing which may conduce to your recovery, that this may be Speedy & that both you & Mrs Washington may long live to enjoy that, as well as every other Blessing in this life, is & shall be the Sincere prayer of your much obliged & very huml. Sert

Jas. Craik

